 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
KEVIN ALLRED,
                                                                        COMPLAINT AND
                                            Plaintiff,                  DEMAND FOR A JURY TRIAL

                          -v-                                           Index No. 19 Civ. 1480

THE CITY OF NEW YORK, New York City Police
Department Officer (“P.O.”) CHRISTOPHER LEVINE,
P.O. PHILIP KARA, and Sergeant NOVAIDUL
NEON, in their individual capacities,

                                             Defendants.
--------------------------------------------------------------------x


          Plaintiff Kevin Allred, through his attorney Gillian Cassell-Stiga of Beldock Levine &

Hoffman, LLP, as and for his complaint, does hereby state and allege:

                                     PRELIMINARY STATEMENT

          1.     This is a civil rights action brought to vindicate Plaintiff’s rights under the First,

Fourth, Fifth, Sixth, and Fourteenth Amendments of the Constitution of the United States, through

the Civil Rights Act of 1871, as amended, codified as 42 U.S.C. § 1983, along with pendent claims

under the laws of the State of New York.

          2.     Plaintiff Kevin Allred’s rights were violated when officers of the New York City

Police Department (“NYPD”) unconstitutionally and without any legal basis seized, detained,

arrested, and searched him in his own apartment. By reason of defendants’ actions, including their

unreasonable and unlawful searches and seizures, Plaintiff was deprived of his constitutional

rights.

          3.     Plaintiff also seeks an award of compensatory and punitive damages and attorneys’

fees.
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 2 of 9 PageID #: 2



                                  JURISDICTION AND VENUE

        4.       This Court has subject matter jurisdiction over federal claims pursuant to 28 U.S.C.

§§ 1331, 1343 (a)(3)-(4). This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988 for

violations of the First, Fourth, Fifth, Sixth, and Fourteenth Amendments to the Constitution of the

United States.

        5.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that Plaintiff’s claim arose

in the Eastern District of New York.

        6.       An award of costs and attorneys’ fees is authorized pursuant to 42 U.S.C. § 1988.

                                             PARTIES

        7.       Plaintiff Kevin Allred (“Professor Allred”) is and was at all times relevant to this

action, a resident of Kings County in the State of New York. Professor Allred was, at the time of

the conduct alleged herein, an adjunct professor at Rutgers University in New Jersey.

        8.       Defendant The City of New York (“City”) is a municipal entity created and

authorized under the laws of the State of New York. It is authorized by law to maintain a police

department which acts as its agent in the area of law enforcement and for which it is ultimately

responsible. Defendant City assumes the risks incidental to the maintenance of a police force and

the employment of police officers as said risks attach to the public consumers of the services

provided by the NYPD.

        9.       New York City Police Department Officer (“P.O.”) Christopher Levine, P.O. Philip

Kara, and Sergeant (“Sgt.”) Novaidul Neon (referred to collectively as the “Individual

Defendants”) are and were at all times relevant herein, officers, employees, and agents of the

NYPD.

        10.      The Individual Defendants are being sued in their individual capacities.




                                                  2
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 3 of 9 PageID #: 3



       11.     At all times relevant herein, the Individual Defendants were acting under color of

state law in the course and scope of their duties and functions as agents, servants, employees, and

officers of the NYPD, and otherwise performed and engaged in conduct incidental to the

performance of their lawful functions in the course of their duties. They were acting for and on

behalf of the NYPD at all times relevant herein, with the power and authority vested in them as

officers, agents and employees of the NYPD and incidental to the lawful pursuit of their duties as

officers, employees and agents of the NYPD.

       12.     The Individual Defendants’ acts hereafter complained of were carried out

intentionally, recklessly, with malice, and in gross disregard of Plaintiff’s rights.

       13.     At all relevant times, the Individual Defendants were engaged in a joint venture,

assisting each other in performing the various actions described herein and lending their physical

presence and support and the authority of their offices to one another.

                                    STATEMENT OF FACTS

       14.     At all times relevant herein, Professor Allred was an adjunct professor in both the

Women’s and Gender Studies Department and the American Studies Department at Rutgers

University.

       15.     Professor Allred taught a very popular course titled “Politicizing Beyoncé,” which

examined the artist’s work through the lens of race, class, and gender. Professor Allred also

contributed to established news media, examining popular culture with a similar perspective.

       16.      On November 15, 2016, at approximately 9:00 p.m., P.O. Christopher Levine, P.O.

Philip Kara, and Sgt. Novaidul Neon, unlawfully entered Professor Allred’s home, without a

warrant or exigent circumstances, on Franklin Street in Kings County in the State of New York.




                                                  3
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 4 of 9 PageID #: 4



         17.   Professor Allred was in his apartment with his partner, when Professor Allred heard

the door buzzer.

         18.   Professor Allred’s partner answered the door to discover NYPD Officers.

         19.   The Individual Defendants entered Professor Allred’s apartment without

permission or a warrant.

         20.   The Individual Defendants informed Professor Allred that they had been sent

information from the Rutgers University Police Department concerning a complaint received by

Rutgers from a student’s parent.

         21.   The student’s parent allegedly reported to Rutgers that Plaintiff made negative or

disturbing comments while teaching the student, the day after the presidential victory of Donald

Trump.

         22.   Professor Allred informed the Individual Defendants that he had discussed flag

burning during his class and that he had no intent to commit violence against anyone.

         23.   The Individual Defendants entered the apartment, looked around, and confirmed

that no one was armed or intending violence.

         24.   The Individual Defendants informed Professor Allred that he nonetheless had to go

with them.

         25.   Although Professor Allred posed no physical threat at any time, and without

probable cause for his arrest, Professor Allred was forcibly taken to a hospital to undergo a

psychiatric evaluation against his will.

         26.   Professor Allred was finally released a few hours later after the hospital medical

staff reiterated that there had been no objective basis for the examination of Plaintiff nor the

forcible removal of Plaintiff from his apartment.




                                                4
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 5 of 9 PageID #: 5



        27.     The Individual Defendants’ actions were unlawful and violated Professor Allred’s

constitutional rights.

        28.     In fact, the Civilian Complaint Review Board investigated the unlawful seizure of

Professor Allred and substantiated the allegation that defendant Sgt. Neon had forcibly removed

Professor Allred to a hospital unlawfully.

        29.     As a result of the unlawful entry and arrest, Professor Allred experienced pain,

suffering, and extreme mental anguish.

                               FIRST CLAIM
                       DEPRIVATION OF RIGHTS
     UNDER THE UNITED STATES CONSTITUTION THROUGH 42 U.S.C. § 1983
                     (Against the Individual Defendants)

        30.     Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs as if fully set forth herein.

        31.     Defendants, under color of state law, subjected the Plaintiff to the foregoing acts

and omissions, thereby depriving Plaintiff of his rights, privileges and immunities secured by the

First, Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States Constitution,

including, without limitation, deprivation of the following constitutional rights: (a) freedom from

unlawful entry into Plaintiff’s home, without consent, without a warrant, and without probable

cause or exigent circumstances; (b) freedom from unreasonable seizure of Plaintiff’s person; (c)

freedom from unlawful search of his person and home; (d) freedom from arrest without probable

cause; (e) freedom from false imprisonment; (f) freedom from the use of excessive force against

his person; and (g) failure to intervene to prevent the complained of conduct.

        32.     Defendants’ deprivation of Plaintiff's constitutional rights resulted in the injuries

and damages set forth above.




                                                  5
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 6 of 9 PageID #: 6



                                     SECOND CLAIM
             LIABILITY OF THE CITY OF NEW YORK FOR CONSTITUTIONAL
                             VIOLATIONS – 42 U.S.C. § 1983
                          (Against defendant the City of New York)

       33.      Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs as if fully set forth herein.

       34.      At all times material to this complaint, defendant City had de facto policies,

practices, customs and usages which were a direct and proximate cause of the unconstitutional

conduct alleged herein.

       a. NYPD officers routinely conduct arrests in private residences without a warrant or

             verifying an exception to the warrant requirement, and despite a lack of probable cause;

       b. NYPD officers routinely enter homes in the absence of a warrant or exigent

             circumstances, and in the absence of any corroborating information or investigation,

             seize and forcibly transport individuals encountered in private residences to hospitals

             for psychiatric evaluation in violation of their constitutional rights;

       c. NYPD officers routinely utilize “I-Cards” (information cards) containing hearsay

             allegations of criminal activity or safety concerns, in the place of lawfully procured

             warrants, to unlawfully enter private residences and conduct arrests therein despite a

             lack of urgency or information to support an exception to the warrant requirement;

       d. Defendant City failed to properly train NYPD officers as to the permissible bounds of

             the Fourth Amendment, the warrant requirement for entry into a private residence, and

             the limited exceptions to the warrant requirement;

       e. NYPD officers routinely receive prank calls with false or hearsay allegations from

             disgruntled individuals seeking to utilize the NYPD as a weapon in personal vendettas,

             and yet Defendant City does not train NYPD officers as to:



                                                    6
 Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 7 of 9 PageID #: 7



                  i. The necessary steps that must be taken to properly confirm probable cause to

                        support entry, obtain a warrant, or lawfully arrest;

                  ii. The common indicia of such false allegations concerning conditions in private

                        residences;

                 iii. The indicia of emergency and/or exigent circumstances warranting a departure

                        from the warrant requirement;

                 iv. How to conduct an investigation to lawfully support entry into a private

                        residence or further investigation and action therein, including the additional

                        information needed to support entry or seizure of a subject in a private residence

                        without a warrant;

                  v. The permissible bound of force to be utilized when entering a private residence

                        without a warrant and for the limited purpose of investigating an emergency

                        and to conduct a wellness check of the subject individual;

        f. It is also a custom, policy, and/or practice of the City to conduct inadequate screening

              in the hiring of police officers for their propensity for violence, and to retain those

              officers despite repeated excessive force incidents and violations of constitutional

              rights.

        g. Despite a pervasive and well-documented practice of entering private residences and

              arresting the lawful residents without a warrant or probable cause, Defendant City

              failed to train, supervise, and discipline its officers in regards to violations of the

              warrant requirement;

        35.       That defendant City deliberately disregarded a pervasive custom and practice

amounting to institutional policy giving rise to the constitutional violations alleged herein is further




                                                      7
    Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 8 of 9 PageID #: 8



supported by a Civilian Complaint Review board report titled “Crossing the Threshold: An

Evaluation of Civilian Complaints of Improper Entries and Searches by the NYPD from January

2010 to October 2015.”1

        36.    Despite the well documented nature of the unconstitutional policies and practices,

defendant City has allowed the same to continue, directly causing the violation of Plaintiff’s rights,

in addition to many others.

        37.    Here, the Individual Defendants unlawfully entered Plaintiff’s apartment, searched,

and seized Plaintiff, based on un-corroborated hearsay allegations, conduct arising falling within

and arising directly from defendant City’s unconstitutional policies and practices.

        38.    At all times material to this complaint, defendant City failed to properly train,

screen, supervise, or discipline its employees and police officers, including the Individual

Defendants and failed to inform the Individual Defendant’s supervisors of their need to train,

screen, supervise or discipline the Individual Defendants.

        39.    The policies, practices, customs, and usages, and the failure to properly train,

screen, supervise, or discipline, were a direct and proximate cause of the unconstitutional conduct

alleged herein, causing injury and damage in violation of Plaintiff’s constitutional rights as

guaranteed under 42 U.S.C. § 1983 and the United States Constitution, including its First, Fourth,

and Fourteenth Amendments.

        40.    As a result of the foregoing, Plaintiff was deprived of liberty, suffered emotional

distress, humiliation, costs and expenses, and was otherwise damaged and injured.




1
       “Crossing the Threshold: An Evaluation of Civilian Complaints of Improper Entries and
Searches by the NYPD from January 2010 to October 2015,” Bill De Blasio, Richard D. Emery,
Mina Q. Malik, New York City Civilian Complaint Review Board, 2015.


                                                  8
Case 1:19-cv-01480-FB-RER Document 1 Filed 03/14/19 Page 9 of 9 PageID #: 9
